IN THE SUPREME COURT OF THE STATE OF DELAWARE

JANEEN TAYLOR,                              §
                                            §       No. 389, 2017
       Respondent Below,                    §
       Appellant/Cross Appellee,            §       Court Below: Family Court
                                            §       of the State of Delaware
       v.                                   §
                                            §       File No. 16-01-03TN
JEFF AND DONNA DEBOISE,                     §       Petition No. 16-00946
                                            §
       Petitioner Below,                    §
       Appellee/Cross Appellant.            §


                             Submitted: November 14, 2018
                             Decided:   November 15, 2018


Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                         ORDER

       This 15th day of November, 2018, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Family Court should be affirmed on the basis of and for the reasons stated in its July

13, 2017 order terminating Appellant’s parental rights and its August 28, 2017 order

denying Appellant’s Motion for Reargument. 1



1
  Appellees cross-appealed, arguing that the Family Court erred in its construction and
application of 13 Del. C. §1103 (a)(2)’s provisions relating to intentional and unintentional
abandonment. Because Appellees “only filed [the cross-appeal] to be reached in the event this
Court reverses Family Court’s grant of the Termination of Parental Rights under Failure to Plan”
(Ans. Br. at 42), we decline to consider the issues raised on cross appeal.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                              BY THE COURT:



                              /s/ Gary F. Traynor
                              Justice